DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/20 has been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings filed on 9/23/20 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (2006/0043270) in view of Miller (4,274,705).
Regarding claim 1 and 10-11; figure 1a of Zimmerman below discloses a droplet sensor (10) comprising: an optical cover (24) having an ellipsoid surface (32) that is a portion of a spheroid (par. [0021]); a light source (14) disposed at or in proximity to a first focal point (i.e., foci 26) of the ellipsoid surface (32) (par. [0023]); and a light detector (16) disposed at or in proximity to a second focal point (28) of the ellipsoid surface (32), wherein the ellipsoid surface (32) is an effective detection area (30) configured to reflect light (30a-30n) emitted from the light source (14) toward the light detector (16), and an amount of light reflected by the effective detection area (30) changes in accordance with adhesion of droplets on the ellipsoid surface (32) (par. [0022]), and wherein the optical cover (24) has a surface (i.e., surface of the tapered cylindrical extensions 35) that is tangentially connected to an outside of the effective detection area (30).

    PNG
    media_image1.png
    331
    648
    media_image1.png
    Greyscale

Zimmerman does not teach that the surface of the tapered cylindrical extensions (35) is a curved surface having a curvature greater than a curvature of the ellipsoid surface.
Miller, from the same field of endeavor, discloses a fluid level sensor comprises a hemi-ellipsoidal element (15) having a curved surface (27) and two foci (21, 23), an effective detection area (see figure 6b below), the surface outside of the effective detection area is a curved surface.
  
    PNG
    media_image2.png
    201
    468
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the tapered cylindrical extensions (35) of Zimmerman by an element having curved surface, for example, hemi-ellipsoidal element or sphere element as taught by Miller because they are function in the same manner. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 2, both Zimmerman and Miller do not teach that when the tapered cylindrical extensions (35) is replaced by a sphere, the curved surface is a portion of a surface of a sphere centered on a point on a major axis of the ellipsoid surface (32). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to arrange the sphere so that the curved surface is a portion of a surface of a sphere centered on a point on a major axis of the ellipsoid surface since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 3, it is noted that when Zimmerman and Miller are combined a shape of the optical cover (24) is obtained by cutting the spheroid and the sphere at a plane including the major axis (axis from the foci 26 to foci 28).
Regarding claims 4-6, both Zimmerman and Miller do not teach that when the tapered cylindrical extensions (35) is replaced by a sphere, the curved surface is a portion of a surface of a sphere centered on a point on a major axis of the ellipsoid surface (32). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to arrange the sphere so that , a first space having a sphere surface centered on the first focal point (26) and a second space having a sphere surface centered on the second focal point (28) are formed since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. It is noted that when a first space having a sphere surface centered on the first focal point (26) and a second space having a sphere surface centered on the second focal point (28) are formed, the second space includes, at an interface with the optical cover, an optical path change portion that changes an optical path of extraneous light that enters the sphere surface from outside the optical cover and travels toward the second focal point.
Regarding claim 9, Zimmerman teaches that on the optical cover (24), a flange (35) that extends outward from a lower portion including the major axis (i.e., axis from foci 26 to foci 28) (see figure 1a above).

Allowable Subject Matter
Claims 7-8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zimmerman (7,482,612) discloses an optical moisture sensor and method of making the same. Kawasaki et al (10,955,339 and 11,300,506) disclose a droplet sensor. However, these references do not teach the limitation “wherein the optical cover has a curved surface that is tangentially connected to an outside of the effective detection area and having a curvature greater than a curvature of the ellipsoid surface”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            August 25, 2022